PER CURIAM.
Holding that the trial court committed reversible error, State v. DiGuilio, 491 So.2d 1129 (Fla.1986), in permitting a witness to testify regarding the results of a report, we reverse the adjudication of delinquency. Because the report was based on statements of non-testifying declarants, the testimony improperly created the “inescapable inference” that non-testifying witnesses provided evidence of Z.P.’s guilt. Postell v. State, 398 So.2d 851, 854 (Fla. 3d DCA), review denied, 411 So.2d 384 (Fla.1981). Accordingly, we remand for a new trial.
Reversed and remanded.